Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-1053V
UNPUBLISHED
HANSABEN ANAND, Chief Special Master Corcoran
Petitioner, Filed: June 28, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION’

On August 21, 2020, Hansaben Anand filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seqg.* (the
“Vaccine Act’). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA’) resulting from the adverse effects of an influenza vaccine
received on November 1, 2019. Petition at 1; Stipulation, filed June 27, 2022, at § 2-4.
Petitioner further alleges that the vaccine was administered in the United States, she
experienced the effects of her condition for more than six months, and there has been no
prior award or settlement of a civil action for damages as a result of her condition. Petition
at (Q 4, 26-28; Stipulation at §§ 3-5. “Respondent denies that petitioner sustained a
SIRVA Table injury or any other injury; denies that the vaccine caused petitioner's alleged
shoulder injury, or any other injury; and denies that her current condition is a sequela of
a vaccine-related injury.” Stipulation at {| 6.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
Nevertheless, on June 27, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A. A lump sum of $4,611.49? representing reimbursement of a Medicaid
lien for services rendered to Petitioner by the State of New York, in the
form of a check payable jointly to Petitioner and DEPARTMENT OF
SOCIAL SERVICES (Case No. 962727):

New York City

Human Resources Administration
Division of Liens and Recovery
P.O. Box 414799

Boston, MA 02241-4799

Petitioner agrees to endorse this check to the NYC Department of Social
Services.

B. Alump sum of $72,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of
damages that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

° This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of
action the State of New York may have against any individual as a result of any Medicaid payments the
NYC Program has made to or on behalf of Hansaben Anand as a result of her allege vaccine-related injury
suffered on or about November 1, 2019, under Title XIX of the Social Security Act, see 42 U.S.C. § 300aa-
15(g), (h).

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
HANSABEN ANAND, )
)
Petitioner, )
) No. 20-1053V
Vv. ) Chief Special Master Corcoran
) ECF
SECRETARY OF HEALTH AND HUMAN )
SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Hansaben Anand, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner's receipt
of the influenza (‘‘flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3{a).

2. Petitioner received the flu vaccination in her left arm on November 1, 2019.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine
Administration (“SIRVA”), including severe supraspinatus tendinosis with fraying, a partial tear
of the distal supraspinatus tendon, infraspinatus and subscapularis tendinosis with fraying,
subacromial/subdeltoid bursitis, biceps tendinosis and tenosynovitis, and adhesive capsulitis,
within the time period set forth in the Table. She further alleges that she experienced the effects

of this condition for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that petitioner sustained a SIRVA Table injury or any other injury;
denies that the vaccine caused petitioner’s alleged shoulder injury, or any other injury; and
denies that her current condition is a sequela of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21 (a)(1), the Secrctary of Health and Human Services will issue
the following vaccine compensation payments:

a. A lump sum of $4,611.49! representing reimbursement of a Medicaid lien

for services rendered to petitioner by the State of New York, in the form
of achcck payable jointly to petitioner and DEPARTMENT OF SOCIAL
SERVICES (Case No. 962727):
New York City
Human Resources Administration
Division of Liens and Recovery
P.O. Box 414799
Boston, MA 02241-4799
Petitioner agrees to endorse this check to the NYC Department of Social Services.
b. A lump sum of $72,000.00 in the form ofa check payable to petitioner.

This amount represents compensation for all remaining damages that
would be available under 42 U.S.C. §300aa-1 5(a).

 

' This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of New York may have against any individual as a result of any
Medicaid payments the NYC Program has made to or on behalf of Hansaben Anand as a result
of her alleged vaccine-related injury suffered on or about November |, 2019, under Title XIX of
the Social Security Act, see 42 U.S.C. § 300aa-15(g), (h)-
9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-2 1 (a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded
pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated bya
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§§ 300aa-15(g) and(h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors Or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Serviccs from any and all actions, causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the flu vaccine administered on or about November |, 2019, as
alleged by petitioner in a petition for vaccine compensation filed on August 21, 2020, in the
United States Court of Federal Claims as petition No. 20-1053 V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
scttlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.
17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer a
shoulder injury or her current disabilities, or any other injury or condition, or that petitioner
sustained an injury contained in the Vaccine Injury Table.

18. Allrights and obligations of petitioner hereunder shall apply cqually to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Han sana

HansaAnand {Jun 22, 2022 15:35 EDT)

HANSABEN ANAND

ATTORNEY OF RECORD FOR
PETITIONER:
Oy (
/ ) .
/ 1)"

JIMMY ZGHEIB // ”
ie | go

Zgheib Sayad, P.C-

75 South Broadway, 4" Floor
White Plains, New York 10601
(914) 729-1110

E-mail: jim@vaccinelawyers.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R. Grimes Digitally signed by George R.
Grimes -S14
-$14 Date: 2022.06.21 14:03:32 -04'00'

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Whe

CAMILLE M. COLLETT

Trial Attorney

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel: (202) 616-4098

E-mail: Camille.M.Collett@usdoj.gov